COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00161-CV


Rolling Plains Management                 §   From the 78th District Court
Corporation of Baylor, Cottle, Foard,
Hardeman, and Wilbarger Counties
d/b/a Sharp Lines Rural Public            §   of Wichita County (177,908-B)
Transportation

v.                                        §   March 20, 2013

Patricia Hobbs, Administratrix of the
Estate of Patty Blackburn, Deceased       §   Opinion by Justice Walker



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Rolling Plains Management Corporation

of Baylor, Cottle, Foard, Hardeman, and Wilbarger Counties d/b/a Sharp Lines

Rural Public Transportation shall pay all of the costs of this appeal, for which let

execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Sue Walker